Case 18-17999-amc                  Doc 62         Filed 12/18/19 Entered 12/18/19 15:30:11                                   Desc Main
                                                  Document     Page 1 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF PENNSYLVANIA
                                           PHILADELPHIA DIVISION

 IN RE:                                                                                                  CASE NO.: 18-17999-amc
                                                                                                                  CHAPTER 13
 Vivian Woodbury,

    Debtor.
 _________________________________/

                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

Liberty Home Equity Solutions, Inc                                     Liberty Home Equity Solutions, Inc. Reverse
Name of Transferee                                                     Mortgage Solutions, Inc.
                                                                       Name of Transferor

Name and Address where notices to Transferee                           Court Claim # (if known): 3-1
should be sent:                                                        Amount of Claim: $108,154.34
Celink                                                                 Date Claim Filed: 2/8/2019
P.O. Box 40724,
Lansing, MI 48901

Phone: 866-727-4303                                                    Phone: 866-503-5559
Last Four Digits of Acct #: 3593                                       Last Four Digits of Acct #: 8541

Name and Address where Transferee payments
should be sent (if different from above):
Celink
P.O. Box 40724,
Lansing, MI 48901

Phone: 866-727-4303
Last Four Digits of Acct #: 3593


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


By: /s/ Sindi Mncina                                                      Date: 12/16/2019

Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 18-17999-amc            Doc 62   Filed 12/18/19 Entered 12/18/19 15:30:11     Desc Main
                                      Document     Page 2 of 2

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 18, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served

via CM/ECF or United States Mail to the following parties:

Brad J. Sadek
Sadek And Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

Vivian Woodbury
6320 Cherokee Street
Philadelphia, PA 19144

William C. Miller, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106
                                              ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                              Authorized Agent for Secured Creditor
                                              6409 Congress Ave., Suite 100
                                              Boca Raton, FL 33487
                                              Telephone: 561-241-6901
                                              Facsimile: 561-997-6909

                                              By: \S\ Sindi Mncina
                                                 Sindi Mncina
                                                 Email: smncina@rascrane.com
